DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-11, and 13-20 are pending for examination.  Claims 2 and 12 were cancelled in claim amendments filed 06/25/2021.
This Office action is a Quayle action.


Claim Objections
Claims 1, 10, 11, and 20 are objected to because of the following informalities:
Claim 1: Change from “smaller set of the collected data to analyze that is associated with the identified subset of components; and” to “smaller set of the collected data to analyze that is associated with the identified subset of components; [[and]]” (page 2).
Claim 1: Change from “comparing the generated digital signatures with pre-tabulated digital signatures” to “comparing the generated digital signature with pre-tabulated digital signatures” (page 3).
Claim 10: Change from “10. The method of claim 1, wherein the collected data tuples comprises” to “10. The method of claim 1, wherein the collected data tuples comprise” (page 4).
Claim 11: Change from “smaller set of the collected data to analyze that is associated with the identified subset of components; and” to “smaller set 
Claim 11: Change from “comparing the generated digital signatures with pre-tabulated digital signatures” to “comparing the generated digital signature with pre-tabulated digital signatures” (page 5).
Claim 20: Change from “collected data tuples comprises packet drop data.” to “collected data tuples comprise packet drop data.” (page 7).
Appropriate correction is required.


Allowable Subject Matter
Claims 1, 3-11, and 13-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
The elements of independent Claims 1 and 11 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claims 1 and 11: “…generating a digital signature from the selected data tuples, said generated digital signature comprising a plurality of values associated with the plurality of data tuples for the particular component; 


Conclusion
This application is in condition for allowance except for the following formal matters: 
See the aforementioned claim objections outlined in this Office action.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter.  Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached M-F 9am - 6pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114